Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Please change “The therapeutic support apparatus of 2” to —The therapeutic support apparatus of claim 2—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends on itself thus providing an unclear line of dependency for the claim.  Examiner is interpreting claim 6 as depending from claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-15, 20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribble (US PG-Pub 2014/0345060).
Regarding Claim 1, Ribble discloses a therapeutic support apparatus comprising: 
a user support surface extending along a longitudinal axis, the user support surface having a head section and a torso section (5316, see claim 1 of Ribble), each of the head section and the torso section being operable to angle relative to the longitudinal axis (see Fig. 54 and claim 1 of Ribble), 
an elevation unit (5316 employing 5500., see para. [0255]) operable to position at least one of the head section and torso section at angles relative to the longitudinal axis, 
a monitor to acquire data related to a user while sleeping on the user support surface (see para. [0231]), and 
an alarm operable to activate based on the data acquired by the monitor (see para. [0231]), 
wherein at least one of the elevation unit and the alarm is activated in response to the data acquired by the monitor to control oxygen desaturation of the user (see para. [0231] and Fig. 54).

Regarding Claim 12, Ribble discloses at least one tether (5530-5536) coupling the first plate and the second plate.
Regarding Claim 13, Ribble discloses wherein the elevation unit includes an expandable envelope, wherein the first plate, the second plate, and the at least one inflatable bladder are housed within the expandable envelope (see Figs. 54 and 55 and para. [0255]).
Regarding Claim 14, Ribble discloses wherein the elevation unit includes: a first plate (5514A) coupled to a second plate (5512A) at a first hinge (5552A), a third plate (5514B) coupled to the second plate at a second hinge (5552B), at least one inflatable right bladder positioned between the first plate and the second plate, and at least one inflatable left bladder positioned between the second plate and the third plate, wherein the at least one inflatable right bladder is operable to inflate and deflate to move the second plate to an angle relative to the first plate, and wherein the at least one inflatable left bladder is operable to inflate and deflate to move the third plate to an angle relative to the second plate (see Figs. 54 and 55 and para. [0255]).
Regarding Claim 15, Ribble discloses wherein the first plate, the second plate, and the third plate are formed from a flexible material (see para. [0257]).

Regarding Claim 22, Ribble discloses wherein the alarm is an audible alarm (see para. [0176]).
Regarding Claim 23, Ribble discloses wherein the alarm is a visual alarm (see para. [0176]).
Regarding Claim 24, Ribble discloses wherein the data acquired includes at least one of head angle and torso angle (see para. [0231]).
Regarding Claim 25, Ribble discloses wherein the data acquired includes at least one of respiratory rate, respiratory amplitude, oxygen saturation, apnea hypopnea index, sleep state, and snoring (see para. [0229]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribble (US PG-Pub 2014/0345060 in view of Be-Levi (US PG-Pub 2003/0226206).
. 
	
Allowable Subject Matter
Claims 3-5, 8-11, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619